DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 15, 2022 has been entered.  In addition, in response to the Amendment filed on June 15, 2022, claims 28-42 have been added; claims 1-2, 4-5, 7-12, 14, 24, 28-42 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-12, 24, 28-30, 33-36, 38-42 are rejected under 35 USC 103(a) as being unpatentable over Mukherjee et al (US Pub No. 2013/0301541 A1.) in view of Kim et al (US Pub. No. 2013/0044708 A1).

Regarding claim 1, Mukherjee discloses “obtaining, by  a user equipment (UE) apparatus, resource unit information identifying a physical uplink channel” (see Mukherjee figure 2, ¶ 0039; receiving by the UE, Response (RAR) addressed to the random access radio network temporary identifier (RA-RNTI) associated with the selected preamble including timing adjustment information and an uplink resource allocation for the PUSCH), “using at least the resource unit information” to identify an identifier (see Mukherjee fig. 2 and 0041; using the allocated PUSCH resource, the UE transmits its assigned Radio Network Temporary Identifier C-RNTI).  Moreover, Mukherjee discloses the limitation of “and using, by the UE apparatus, the identifier for transmission of a physical uplink shared channel (PUSCH)” (see Mukherjee ¶ 0043, 0044; a uplink grant will be provided according to the C-RNTI value and data will be transmitted on the PUSCH).
Mukherjee does not appear to explicitly disclose using, by the UE apparatus, at least the resource unit information to calculate a value of an identifier.  However, Kim discloses using, by the UE apparatus, at least the resource unit information to calculate a value of an identifier; (NOTE: in light of applicant specification (i.e. claim 1 and 2, the physical unit information is identifying a physical uplink channel that can include a physical random access channel (PRACH)); with that being said, See Kim ¶ 0121, disclosing UE receives the random access-related information (i.e., Physical Random Access Channel-configuration (PRACh-config)) from the eNB; such information includes preamble selection criteria, RA response window size, preamble transmission power information, and the like. Thereafter, the UE calculates the Random Access--Radio Network Temporary Identifier (RA-RNTI) value).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee and Kim before him or her, to modify the invention of Mukherjee to use an allow the UE to calculate an identifier such as RA-RNTI for transmission. The suggestion for doing so would have been for transmitting a small size data packet efficiently while reducing signaling overhead in a mobile communication system. (¶ 0003).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the physical uplink channel is the physical uplink shared channel (PUSCH) or a physical random access channel (PRACH).”; (see Mukherjee fig. 2 and ¶ 0039, ¶ 0043).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the resource unit information comprises at least one of time resource unit information, frequency resource unit information, and sub resource unit information associated with the physical uplink channel.”; (see Mukherjee fig.21, step 230, ¶ 0239)

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “altering data for transmission by the PUSCH, the altering including at least one of a scrambling operation and a masking operation”; (see Mukherjee fig. 2 step 230 and ¶ 0039, ¶ 0072, ¶ 0081)

Regarding claim 9, claim 4 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the time resource unit information pertaining to at least one data resource unit comprises an index representing a system frame, subframe, time slot, mini-slot or OFDM symbol”; (see Mukherjee ¶ 0032, ¶ 0081, ¶ 0200)

Regarding claim 10, claim 9 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the frequency resource unit information pertaining to the at least one data resource unit comprises an index representing a sub-band, PRB3 (physical resource block), PRB set, PRG (PRB3 group), SC (sub-carrier) or BWP (bandwidth part)”; (see Mukherjee ¶ 0207, ¶ 0208)

Regarding claim 11, claim 9 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the sub resource unit information pertaining to the at least one data resource unit is representative of a codebook/codeword, sequence, interleaver pattern, mapping pattern, demodulation reference signal, preamble or spatial, power, layer or port domain”; (see Mukherjee ¶ 0045, ¶ 0049)

Regarding claim 12, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “wherein the resource unit information associated with the physical uplink channel is explicitly configured or indicated by at least one of a broadcasting channel and a dedicated semi-static channel (RRC)”; (see Mukherjee ¶ 0048, ¶ 0049)

Regarding claim 13, claim 1 is incorporated as stated above.  In addition, Mukherjee further discloses “implemented by at least one UE.”; (see Mukherjee Fig. 2)

Claims 24, 28-30 and 33-36 are the apparatus claims corresponding to the method claims 1, 2, 4-5, 9-12 that have been rejected above.  Applicant attention is directed to the rejection of claims 1, 2, 4-5, 9-12.  Claims 24, 28-30 and 33-36 are rejected under the same rational as claims 1, 2, 4-5, 9-12.

Claims 38-40 are the Non-transitory computer readable medium claims corresponding to the method claims 1, 2, 4 that have been rejected above.  Applicant attention is directed to the rejection of claims 1, 2, 4.  Claims 38-40 are rejected under the same rational as claims 1, 2, 4.

Regarding claim 41, claim 1 is incorporated as stated above.  In addition, the combination of Mukherjee and Kim further discloses “the resource unit information including a preamble sequence index of the physical uplink channel”; (see See Kim ¶ 0121, disclosing UE receives the random access-related information (i.e., Physical Random Access Channel-configuration (PRACh-config)) from the eNB; such information includes preamble selection criteria, RA response window size, preamble transmission power information, and the like. Thereafter, the UE calculates the Random Access--Radio Network Temporary Identifier (RA-RNTI) value)

Regarding claim 42, claim 41 is incorporated as stated above.  In addition, the combination of Mukherjee and Kim further discloses “the resource unit information including a preamble sequence index of the physical uplink channel”; (see See Kim ¶ 0121, the UE calculates the Random Access--Radio Network Temporary Identifier (RA-RNTI) value at step 1520 based on the information about the time and frequency used for the initial RA preamble transmission)





Claims 7, 8, 31-32 are rejected under 35 USC 103(a) as being unpatentable over Mukherjee et al (US Pub No. 2013/0301541 A1.) in view of Kim et al (US Pub. No. 2013/0044708 A1) and further in view of Lee et al (US Pub. No. 20180270854 A1).

Most of the limitations of claim 7 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Mukherjee does not appear to explicitly disclose using the identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) which is altered by a first identifier.  However, Lee discloses a using the identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) which is altered by a first identifier; (See Lee ¶ 0180, 298).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee and Lee before him or her, to modify the invention of Mukherjee to use an identifier such as  C-RNTI to configure PDCCH for transmission. The suggestion for doing so would have been transmitting emergency data without latency and with high reliability (¶ 0004).

Most of the limitations of claim 8 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Mukherjee does not appear to explicitly disclose determining a second identifier based on second resource unit information different from the resource unit information; using the second identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) which is altered by the first identifier.  However, Lee discloses determining a second identifier based on second resource unit information different from the resource unit information; using the second identifier for reception of at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) which is altered by the first identifier; (See Lee ¶ 0180, 298).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee and Lee before him or her, to modify the invention of Mukherjee to use an identifier such as  C-RNTI to configure PDCCH for transmission. The suggestion for doing so would have been transmitting emergency data without latency and with high reliability (¶ 0004).

Claims 31 - 32 are the method claims corresponding to the method claims 7 - 8 that have been rejected above.  Applicant attention is directed to the rejection of claims 7 - 8.  Claims 31 – 32 are rejected under the same rational as claims 7 - 8.

Claims 14, 37 are rejected under 35 USC 103(a) as being unpatentable over Mukherjee et al (US Pub No. 2013/0301541 A1.) in view of Kim et al (US Pub. No. 2013/0044708 A1) and further in view of Hong et al (US Pub. No. 2019/0393987 A1).

Most of the limitations of claim 14 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Mukherjee does not appear to explicitly disclose wherein the identifier is a grant-free radio network temporary identifier (GF-RNTI).  However, CAO discloses wherein the identifier is a grant-free radio network temporary identifier (GF-RNTI; (See Hong ¶ 0131).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Mukherjee and CAO before him or her, to modify the invention of Mukherjee to use an identifier such as  GF-RNTI to configure PDCCH for transmission. The suggestion for doing so would have been so user identification information (e.g., radio network temporary identifier (RNTI)) may be positioned adjacent to other control information with high reliability (¶ 0131).

Claim 37 the apparatus claim corresponding to the method claim 14 that have been rejected above.  Applicant attention is directed to the rejection of claim 14.  Claim 37 is rejected under the same rational as claims 14.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468